Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated September 16, 2011 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual funds as investment options under your contract.Effective September 30, 2011, these underlying mutual funds changed their names as indicated below: Old Name New Name Federated High Yield Trust Federated High Yield Trust: Service Shares Federated Income Securities Trust – Federated Intermediate Corporate Bond Fund: Institutional Shares Federated Income Securities Trust – Federated Intermediate Corporate Bond Fund: Service Shares
